OPINION — AG — ** HANDICAPPED CHILDREN — OUT OF STATE PLACEMENTS ** ALTHOUGH 70 Ohio St. 13-108 [70-13-108](C) AUTHORIZES OUT OF STATE PLACEMENT SOLEY FOR DEAF AND BLIND STUDENTS, THE STATE BOARD OF EDUCATION IS 'NOT' PROHIBITED FROM PLACING OTHER HANDICAPPED CHILDREN IN PLACEMENTS OUTSIDE THE STATE, IF NECESSARY TO COMPLY WITH THE TERMS OF THE ' EDUCATION FOR ALL HANDICAPPED CHILDREN'S ACT '20 U.S.C.A. 1401 (FREE APPROPRIATE EDUCATION, DEAF AND BLIND CHILDREN SCHOOLS, RESIDENTIAL PLACEMENT) CITE: 70 Ohio St. 13-108 [70-13-108](C), 70 Ohio St. 3-104 [70-3-104](11), 20 U.S.C.A. 1401(18) (KAY HARLEY JACOBS)